Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claims 1-7 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The best prior art of record, taken alone or in combination thereof, fails to teach:
Claim 1:  A wireless charging loop antenna, applied to an implantable cardiac pacemaker, comprising: an extracorporal planar loop antenna and an intracorporal planar loop antenna, wherein the intracorporal planar loop antenna is disposed inside a body, and the extracorporal planar loop antenna is disposed on a skin outside the body; the extracorporal planar loop antenna comprises an extracorporal antenna substrate, an extracorporal loop radiation patch, paired connection radiation patches and a patch capacitor; the extracorporal loop radiation patch and the paired connection radiation patches form a circuit; the extracorporal loop radiation patch, the paired connection radiation patches and the patch capacitor are all on a same surface of the extracorporal antenna substrate: the extracorporal loop radiation patch is provided with at least one extracorporal radiation patch gap; the extracorporal loop radiation patch comprises a first loop radiation patch, a second loop radiation patch, a third loop radiation patch and a fourth loop radiation patch; the second loop radiation patch is disposed outside a ring .  

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN C WILLIAMS whose telephone number is (571)272-9765.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	/ARUN C WILLIAMS/           Primary Examiner, Art Unit 2859